EXECUTION COPY

INCREMENTAL AMENDMENT

Dated as of May 29, 2008
among

WRIGHT EXPRESS CORPORATION,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

The Incremental Lenders Party Hereto,

BANC OF AMERICA SECURITIES LLC
and
SUNTRUST ROBINSON HUMPHREY, A DIVISION OF SUNTRUST CAPITAL MARKETS, INC.,
as
Joint Lead Arrangers and Joint Book Managers

and
SUNTRUST BANK, INC.,
as
Syndication Agent

1

INCREMENTAL AMENDMENT

This Incremental Amendment, dated as of May 29, 2008 (this “Incremental
Amendment”), is delivered pursuant to Section 2.14(b) of the Credit Agreement,
dated as of May 22, 2007 (as amended from time to time, the “Credit Agreement”),
among WRIGHT EXPRESS CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (in its capacity as administrative agent, the
“Administrative Agent”). Capitalized terms not defined herein shall have the
meanings given to such terms in the Credit Agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the lenders set forth on Exhibit A (each, an
“Incremental Lender”) hereby agrees, as of May 29, 2008 (the “Increase Effective
Date”), to increase its Commitment from the amount set forth next to its name on
Exhibit A under the heading “Existing Commitment” to the amount set forth next
to its name on Exhibit A under the heading “New Commitment”. Each of the
undersigned each hereby represents and warrants that it is legally authorized to
enter into this Incremental Amendment.

Following the execution of this Incremental Amendment by the undersigned, this
Incremental Amendment will be delivered to the Administrative Agent for
acceptance and for recording by the Administrative Agent in the Register
effective as of the Increase Effective Date (which date shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than one Business
Day after the date of such acceptance and recording by the Administrative Agent
and shall in no event be earlier than the date the information contained herein
is recorded in the Register).

Immediately following the execution and delivery of this Incremental Amendment
by the undersigned and satisfaction of each of the conditions precedent set
forth in Section 2.14(e) of the Credit Agreement, (i) the Credit Agreement shall
be amended to delete Schedule 2.01 in its entirety and replace it with
Schedule 2.01 attached hereto and (ii) the Commitments under the Credit
Agreement will be as set forth on Schedule 2.01 attached hereto.

This Incremental Amendment shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Incremental
Amendment shall be governed by and construed in accordance with the laws of the
State of New York. Delivery of an executed counterpart of a signature page of
this Incremental Amendment by telecopy shall be effective as delivery of a
manually executed counterpart of this Incremental Amendment. This Incremental
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Incremental Amendment by signing any such counterpart.

[Remainder of page intentionally left blank.]

2

IN WITNESS WHEREOF, the undersigned have caused this Incremental Amendment to be
duly executed as of this 29th day of May, 2008.

WRIGHT EXPRESS CORPORATION

By: /s/ Melissa D. Smith
Name: Melissa D. Smith
Title: CFO


3

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Jane A. Parker
Name: Jane A. Parker
Title: Senior Vice President
BANK OF AMERICA, N.A., as a Lender


By: /s/ Jane A. Parker
Name: Jane A. Parker
Title: Senior Vice President

SUNTRUST BANK, as a Lender

By: /s/ Brian Peters
Name: Brian Peters
Title: Managing Director


KEYBANK NATIONAL ASSOCIATION, as a Lender

By: /s/ Neil C. Buitenhuye
Name: Neil C. Buitenhuye
Title: Senior Vice President
BMO CAPITAL MARKETS FINANCING, INC., as a Lender

By: /s/ Thomas J. Wilson
Name: Thomas J. Wilson
Title: Vice President


TD BANKNORTH, N.A., as a Lender

By: /s/ Charles A. Walker
Name: Charles A. Walker, SVP
Title: Senior Vice President
WELLS FARGO BANK, N.A., as a Lender

By: /s/ David M. Crane
Name: David M. Crane
Title: Vice President


MERRILL LYNCH BANK USA, as a Lender

By: /s/ Louis Alder
Name: Louis Alder
Title: First Vice President


4

EXHIBIT A

COMMITMENTS OF INCREASING LENDERS

                                  Lender   Existing Commitment   Existing
Percentage   New Commitment   New Percentage
BANK OF AMERICA, N.A.
  $ 70,000,000       20.00000000 %     98,000,000       21.77777778 %
 
                               
SUNTRUST BANK
  $ 50,000,000       14.28571429 %     65,000,000       14.44444444 %
 
                               
KEYBANK NATIONAL ASSOCIATION
  $ 50,000,000       14.28571429 %     60,000,000       13.33333333 %
 
                               
BMO CAPITAL MARKETS FINANCING, INC.
  $ 40,000,000       11.42857143 %     52,000,000       11.55555556 %
 
                               
TD BANKNORTH, N.A.
  $ 40,000,000       11.42857143 %     50,000,000       11.11111111 %
 
                               
WELLS FARGO BANK, N.A.
  $ 30,000,000       8.571428571 %   $ 50,000,000       11.11111111 %
 
                               
BANK OF TOKYO –MITSUBISHI UFJ TRUST COMPANY
  $ 30,000,000       8.571428571 %   $ 30,000,000       6.66666667 %
 
                               
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 25,000,000       7.142857143 %   $ 25,000,000       5.55555556 %
 
                               
MERRILL LYNCH BANK USA
  $ 15,000,000       4.285714286 %   $ 20,000,000       4.44444444 %
 
                               
Total Commitments:
  $ 350,000,000.00       100.00 %   $ 450,000,000.00       100.00 %
 
                               

5

SCHEDULE 2.01

                  Lender   Commitment   Percentage
BANK OF AMERICA, N.A.
    98,000,000       21.77777778 %
 
               
SUNTRUST BANK
    65,000,000       14.44444444 %
 
               
KEYBANK NATIONAL ASSOCIATION
    60,000,000       13.33333333 %
 
               
BMO CAPITAL MARKETS FINANCING, INC.
    52,000,000       11.55555556 %
 
               
TD BANKNORTH, N.A.
    50,000,000       11.11111111 %
 
               
WELLS FARGO BANK, N.A.
  $ 50,000,000       11.11111111 %
 
               
BANK OF TOKYO –MITSUBISHI UFJ TRUST COMPANY
  $ 30,000,000       6.66666667 %
 
               
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 25,000,000       5.55555556 %
 
               
MERRILL LYNCH BANK USA
  $ 20,000,000       4.44444444 %
 
               
Total Commitments:
  $ 450,000,000.00       100.00 %
 
               

6